                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA                   )
                                           )
       v.                                  )     CASE NO. 1:17-CR-442-WKW
                                           )               [WO]
DANIEL LEON ABERCROMBIE                    )

                   MEMORANDUM OPINION AND ORDER

      Defendant Daniel Leon Abercrombie was arrested for driving under the

influence of alcohol. A breathalyzer said his blood contained 0.08 percent alcohol

— the lowest amount that is illegal per se. But at trial, the government conceded

that the breathalyzer has a margin of error. And according to the government’s

witness, Mr. Abercrombie’s blood might have contained just 0.077 percent alcohol

— an amount that would have required the jury to acquit him.

      Knowing that Mr. Abercrombie was relying on a margin-of-error defense, the

government introduced evidence that supported the breath test results. The arresting

officer testified that, during three field sobriety tests, Mr. Abercrombie exhibited

various “indicia of intoxication.” In its rebuttal argument, the government asked the

jury to use those “indicia” to find that the breath test results did not exaggerate Mr.

Abercrombie’s true blood-alcohol content.

      Treating the margin of error as irrelevant, the magistrate judge barred an

expert from testifying that Mr. Abercrombie has disabilities and that physical
manifestations of his disabilities can mimic intoxication. That was error (whether

reviewed de novo or for abuse of discretion), and the court is not convinced the error

was harmless beyond a reasonable doubt. As a result, Mr. Abercrombie’s conviction

for driving under the influence is vacated.

                                   I. JURISDICTION

      This case was tried by a magistrate judge. 18 U.S.C. § 3401; Fed. R. Crim. P.

58. Mr. Abercrombie filed a timely notice of appeal (Doc. # 45) from the judgment

of conviction and sentence entered by the magistrate judge (Doc. # 43). This court

has appellate jurisdiction. 18 U.S.C. § 3402; Fed. R. Crim. P. 58(g)(2).

                                   II. BACKGROUND

A.    Arrest on Fort Rucker

      One afternoon in January 2017, Daniel Abercrombie drove to the gate of Fort

Rucker, a military base in Alabama, with his father in the passenger seat.1 He

stopped at the security checkpoint and handed the guard a visitor’s pass and a non-

driver’s identification card. (Doc. # 46, at 33–36.) According to the guard, Mr.

Abercrombie spoke slowly, softly, and with a strange “rhythm,” and “something was

off [about him].” But he did not slur his words, his eyes were not bloodshot, and

there were no problems with his driving. In short, the guard saw no signs that he

was drunk. (Doc. # 46, at 42–44, 46.) Still, Mr. Abercrombie did not present a valid


      1
          All references to “Mr. Abercrombie” are references to Defendant Daniel Abercrombie.

                                              2
driver’s license, so he was told to pull into an inspection lane. (Doc. # 46, at 37, 44.)

      Sergeant Carlos Whitehead, a civilian police officer for the Department of the

Army, went to the inspection lane. He stood on the passenger side of the car, next

to Mr. Abercrombie’s “highly inebriated” father, and smelled alcohol. (Doc. # 46,

at 67–68.) Sergeant Whitehead ordered Mr. Abercrombie to step out of the car. An

officer searched the car (with consent) and found a beer can on the back seat and a

mostly empty whisky bottle on the front floorboard. Sergeant Whitehead also

smelled alcohol on Mr. Abercrombie’s breath, so he decided to perform three field

sobriety tests. (Doc. # 46, at 68–71.)

      The first test was the “one-leg stand.” This “divided attention test” tested Mr.

Abercrombie’s “ability to . . . physically perform a task and mentally perform a

task.” (Doc. # 46, at 72.) Sergeant Whitehead first demonstrated the test to Mr.

Abercrombie: “I’m going to point the right foot, I’m going to point the toe outward,

I’m going to watch the toe, I’m going to count one-thousand one, one-thousand two,

one-thousand three, and so on, until I tell you to stop.” (Exhibit 1.) When it was his

turn, Mr. Abercrombie did not sway or put his foot down for twenty seconds, but

Sergeant Whitehead concluded that he displayed two out of four possible “indicia of

intoxication.” One indicia was that he “used his arms for balance.” That is, his left

arm was near his side, and his right arm was elevated. (Doc. # 46, at 74, 103–05.)

The other indicia was that he “failed to count out loud.” But a video of the test


                                           3
reveals that Mr. Abercrombie might have used his fingers to count, and Sergeant

Whitehead did not specifically tell him to count out loud. (Exhibit 1; Doc. # 46, at

74, 103–05.)

      The second test looked for horizontal gaze nystagmus (involuntary jerking) in

Mr. Abercrombie’s eyes. Sergeant Whitehead observed nystagmus during the test,

so he counted six out of six possible indicia of intoxication. (Doc. # 46, at 79–82.)

But Sergeant Whitehead hurried this “HGN test”: It was supposed to take 83 to 124

seconds, and he took just 43 seconds to administer it. (Doc. # 46, at 107–16.)

      For the third test, Sergeant Whitehead directed Mr. Abercrombie to walk nine

steps heel-to-toe in a straight line, turn around, and walk back. Out of eight possible

indicia of intoxication this test could reveal, Sergeant Whitehead determined that

Mr. Abercrombie exhibited six: He could not keep his balance, “stepped off the

line,” walked twenty-two steps, made an “incorrect turn,” “missed [a] heel to toe,”

and raised his arms. (Doc. # 46, at 86.) Mr. Abercrombie also started the test before

he was told to do so. But as Sergeant Whitehead later admitted, he did not tell Mr.

Abercrombie to keep his arms by his side. (Doc. # 46, at 123.)

      After concluding that Mr. Abercrombie displayed fourteen out of eighteen

indicia of intoxication (plus “glazed eyes,” “slurred speech,” and “somewhat of a

lethargic reaction”), Sergeant Whitehead arrested Mr. Abercrombie and took him to

the police station. (Doc. # 46, at 88–89.) There, Sergeant Whitehead used a Draeger


                                          4
Alcotest 7100MKIII-C machine to test Mr. Abercrombie’s breath for alcohol. That

machine automatically performs two “calibration checks” whenever an officer

administers a test. The first check uses a lab sample known to be 0.020 percent

alcohol; the machine accepts any reading between 0.015 and 0.025 percent. The

second calibration check uses a lab sample known to be 0.080 percent alcohol; the

machine accepts any reading between 0.076 and 0.084 percent. See Ala. Admin.

Code r. 370-1-1-.01(5)(a)(2) (2017). So according to Sergeant Whitehead, a person

whose blood-alcohol content is 0.077 percent might erroneously test above the legal

limit. (Doc. # 46, at 131–32, 135–138.)

       Mr. Abercrombie’s test result was “0.08 g/210L,” or 0.08 percent. (Doc. # 58-

1, at 2.) Ala. Code § 32-5A-194(a)(5) (“Percent by weight of alcohol in the blood

shall be based upon . . . grams of alcohol per 210 liters of breath.”). He was charged

with driving a vehicle while there was “0.08 percent or more by weight of alcohol

in his . . . blood” in violation of Alabama Code § 32-5A-191(a)(1).2 That statute

applies on Fort Rucker under the Assimilative Crimes Act. 18 U.S.C. § 13; see

United States v. Tyson, 829 F. Supp. 368, 369 (M.D. Ala. 1993). It is an “illegal per

se law” that applies “without reference to the effect that alcohol may have on the


       2
          This was Count One of the Information. Mr. Abercrombie was also charged with driving
with a suspended license (Count Two), open container (Count Three), driving without a current
license plate (Count Four), and failing to provide proof of insurance (Count Five). (Doc. # 1, at
1–2.) He was convicted of Counts Two and Three, and the court dismissed Counts Four and Five.
(Doc. # 43, at 1; Doc. # 46, at 174–80.) None of these other counts matter for this appeal.

                                               5
driver.” Curren v. State, 620 So. 2d 739, 740 (Ala. 1993) (cleaned up).

B.    Jury Trial

      Mr. Abercrombie went to trial in March 2018. A week before trial, he gave

notice that he intended to call Dr. David Ghostley, a clinical psychologist, as an

expert witness. (Doc. # 20.) Dr. Ghostley had evaluated Mr. Abercrombie, and he

reported that Mr. Abercrombie has several psychological conditions: Unspecified

Pervasive Developmental Disorder, Generalized Anxiety Disorder, Unspecified

Learning Disabilities, Adaptive Behavior Deficits, and Borderline Intellectual

Functioning. Dr. Ghostley intended to testify about “the physical manifestations of”

those diagnoses. (Doc. # 20, at 1.) To be more specific, he would have testified that

those disabilities can be confused with intoxication. (Doc. # 46, at 7–8.)

      The government never challenged whether Dr. Ghostley was an expert under

Federal Rule of Evidence 702. But minutes before trial, the government questioned

the relevance and materiality of his testimony. (Doc. # 46, at 7.) Defense counsel

explained that Mr. Abercrombie was making a margin-of-error defense and that he

anticipated the government would “elicit testimony as to the indicia of intoxication

to corroborate the breath test results.” (Doc. # 46, at 7.) Dr. Ghostley’s testimony

would have cut against that corroboration, supporting the margin-of-error defense.

The judge then opined that performance on a field test is relevant only to establish

that an officer had “reasonable suspicion” to administer a breath test. (Doc. # 46, at


                                          6
8.) The judge stated:

       No. The .08 — as far as the breathalyzer, if they do it right, it either
       gives a result or it doesn’t. If it’s [a] .08 and that’s what the limit is,
       that’s the limit. It doesn’t matter at that point. It’s what it is. But the
       indicia — the other indicia, they’re offering that for the purposes of
       whether or not they can get to the point of giving him the breathalyzer
       test. So I don’t — Ghostley’s testimony on that I don’t find — I find
       that’s going to be more confusing, and it’s not going to be — it’s not
       going to help as far as the issue at all of whether or not he was
       intoxicated. It’s not like it’s close and it’s right on the line. It doesn’t
       matter whether it’s on the line or not. If that’s what it is and you hit
       that on the breathalyzer, that’s what it is.

(Doc. # 46, at 9.) The judge thus implicitly based his ruling on Rules 402 and 403

of the Federal Rules of Evidence. Defense counsel’s follow-up request to keep the

government from introducing evidence of the field tests was denied. (Doc. # 46, at

10.)

       Defense counsel’s opening statement previewed its margin-of-error defense

and alluded to Mr. Abercrombie’s disabilities. (Doc. # 46, at 30.) But the judge

soon told counsel: “Once that test is given, you cannot argue that the test . . . is not

proof one way or another. If they lay the foundation, you can’t argue, well, we don’t

think he’s drunk because of other things.” (Doc. # 46, at 54.) During trial, defense

counsel advanced the margin-of-error defense by challenging whether Mr.

Abercrombie failed the field tests. (Doc. # 46, at 95–140.) But the judge once again

asserted that field tests simply give a reason for more tests and are irrelevant to

proving intoxication. (Doc. # 46, at 132–33.) When defense counsel again tried to


                                            7
explain his margin-of-error defense, the judge stated: “Whether there’s a margin of

error or not, you knew the thing was calibrated, did you not?” (Doc. # 46, at 133.)

      Mr. Abercrombie testified in his own defense. He admitted that he drank beer

and wine earlier that day. (Doc. # 46, at 144.) He also testified that he took “special

ed” classes, was “nervous” during the field tests, and had some trouble keeping up

with Sergeant Whitehead’s instructions during the field tests (though it “wasn’t that

bad”). (Doc. # 46, at 141, 145–46.)

      Finally, in its closing argument, the government conceded that Mr.

Abercrombie’s blood-alcohol content could have been below the legal limit. (Doc.

# 46, at 154 (“Is it possible that it was 0.076? Yes.”).) Yet it stood by the test results

since “the machine was working properly” and since Mr. Abercrombie drank alcohol

that day. (Doc. # 46, at 154–55.) On rebuttal, the government drove the point home,

asking the jury to decide between two scenarios. In the first scenario:

      Mr. Abercrombie was one of the single most unlucky people on earth
      that day in that everything went against him. He just happened to have
      drank some that day, and these tests, the field sobriety tests that the
      officer has done at least a hundred of, he just misread them all. Didn’t
      do it right. The machine was acting up. Everything just went wrong
      and just a series of unfortunate coincidences that led Mr. Abercrombie
      into this courtroom today.

(Doc. # 46, at 161.) In the second, “more logical, more reasonable situation”:

      He told us he had been drinking that day. When he pulls up to the gate,
      there’s a bottle of Jack Daniel’s and an open Ice House beer that he says
      wasn’t drinking. You can take him at his word if you want. That he,
      in fact, was intoxicated enough that of 18 total potential clues the officer

                                            8
       could look for in a field sobriety test, he nailed 14 of them. 14 of the
       18. Every possible clue on the HGN. To be honest with you, there’s
       some that I thought the officer missed. He didn’t check the box that
       said he started too soon on the walk and turn. But if you watch the
       video, he did. He lined up and started walking, and the officer told him,
       I didn’t tell you to go yet. So I would argue that he hit seven of the
       eight clues on the walk and turn. Now, they may say that he wasn’t
       stumbling. I watched that video. He was stumbling. He nearly fell
       down. So the more reasonable thing is that he was so intoxicated that
       he nailed 14, maybe 15 of the clues on the HGN and that he had
       consumed enough alcohol that when he went and gave a breath sample,
       his lowest sample was .08.

(Doc. # 46, at 161–62.) Thus, from the beginning to the end of the trial, the

government relied on Mr. Abercrombie’s physical actions to bolster the breath test

results.

C.     Conviction and Appeal

       The jury convicted Mr. Abercrombie, and he was sentenced to two years’

probation. (Doc. # 43, at 1–2; Doc. # 46, at 174.) Mr. Abercrombie filed a timely

notice of appeal. (Doc. # 45.) He challenges his conviction under the Fifth and Sixth

Amendments, both of which guarantee the right to present a complete defense. (Doc.

# 53, at 5.)3 The government did not file a timely response brief. (See Docs. # 54,

55, 56.) When it did file a brief, it argued that Mr. Abercrombie’s demeanor was

“irrelevant.” (Doc. # 58, at 11.) This appeal is now ripe.




       3
           Mr. Abercrombie raised other arguments, too, but there is no need to address them here.

                                                 9
                            III. STANDARDS OF REVIEW

       Evidentiary rulings are reviewed “for clear abuse of discretion.” United States

v. Machado, 886 F.3d 1070, 1085 n.14 (11th Cir. 2018). Even if an abuse occurred,

the ruling will stand unless it caused “a substantial prejudicial effect.” Id. But if a

ruling “implicates a constitutional question,” that question is reviewed de novo. Id.

                                      IV. DISCUSSION

       “Implicit in a criminal defendant’s constitutional rights under the Fifth and

Sixth Amendments is the right to present evidence in his or her favor.” Machado,

886 F.3d at 1085.4 And, generally speaking, a court “should not prohibit a defendant

from presenting a theory of defense to the jury.” United States v. Thompson, 25 F.3d

1558, 1564 (11th Cir. 1994). At the same time, however, a defendant “does not have

an unfettered right to offer testimony that is incompetent, privileged, or otherwise

inadmissible under standard rules of evidence.” Taylor v. Illinois, 484 U.S. 400, 410

(1988); see also Holmes v. South Carolina, 547 U.S. 319, 326 (2006).

       The Eleventh Circuit noted this tension in United States v. Hurn, 368 F.3d

1359 (11th Cir. 2004), and summarized four categories of evidence that courts must

let defendants introduce:

       First, a defendant must generally be permitted to introduce evidence
       directly pertaining to any of the actual elements of the charged offense

       4
         See U.S. Const. amend. V (“No person shall be . . . deprived of life, liberty, or property,
without due process of law . . . .”); U.S. Const. amend. VI (guaranteeing a defendant’s “right . . .
to have compulsory process for obtaining witnesses in his favor”).

                                                10
      or an affirmative defense. Second, a defendant must generally be
      permitted to introduce evidence pertaining to collateral matters that,
      through a reasonable chain of inferences, could make the existence of
      one or more of the elements of the charged offense or an affirmative
      defense more or less certain. Third, a defendant generally has the right
      to introduce evidence that is not itself tied to any of the elements of a
      crime or affirmative defense, but that could have a substantial impact
      on the credibility of an important government witness. Finally, a
      defendant must generally be permitted to introduce evidence that, while
      not directly or indirectly relevant to any of the elements of the charged
      events, nevertheless tends to place the story presented by the
      prosecution in a significantly different light, such that a reasonable jury
      might receive it differently.

Id. at 1363 (footnote omitted; emphasis added). Hurn used the adverb “generally”

to note that “otherwise relevant evidence may sometimes validly be excluded under

the Rules of Evidence.” Id. at 1363 n.2. “Nevertheless,” Hurn continued, “the fact

that a particular rule of evidence requires the exclusion of certain evidence is not

dispositive.” Id. In some situations, “particular applications of a generally valid rule

may unconstitutionally deny a defendant his rights.” Id.

      Dr. Ghostley’s testimony should have been admitted under both the second

and the fourth Hurn categories. At trial, the government conceded that the margin-

of-error defense is valid, and it relied on Mr. Abercrombie’s demeanor to bolster the

breath test results. But if physical manifestations of Mr. Abercrombie’s disabilities

can be confused with intoxication, that would tend to make it less likely that he was

drunk. That would, in turn, help the margin-of-error defense by making it harder to

corroborate the breath test results. It would have also put the government’s evidence


                                          11
about the field tests in a different light. Thus, it was error to exclude Dr. Ghostley’s

testimony. See United States v. Pemberton, 479 F. App’x 264, 268 (11th Cir. 2012)

(per curiam) (holding testimony should have been admitted under both the second

and the fourth Hurn categories). Based on the evidence as a whole, the court is not

convinced that the error was harmless.

A.    Dr. Ghostley’s testimony was relevant to a collateral matter that affected
      an element of the offense.

      On appeal, the government argues that any evidence about Mr. Abercrombie’s

demeanor is irrelevant: “The issue that the jury was there to decide was whether

Abercrombie had 0.08% or more by weight of alcohol in his blood. Dr. Ghostley’s

testimony would give the jury no insight whatsoever into this question.” (Doc. # 58,

at 11.) The government’s premise — that physical intoxication is not an element of

the offense — is correct. But its conclusion — that evidence of physical intoxication

is therefore irrelevant — does not follow. The government recognized this at trial.

      Under Alabama Code § 32-5A-191(a)(1), no one may “drive or be in actual

physical control of any vehicle while . . . [t]here is 0.08 percent or more by weight

of alcohol in his or her blood.” Section 191(a)(1) is an “illegal per se law,” meaning

that it applies “without reference to the effect that alcohol may have on the driver.”

Curren, 620 So. 2d at 740 (cleaned up). The only two elements of the crime are (1)

driving, or actual physical control of a vehicle; and (2) a blood-alcohol concentration

of 0.080 percent or greater. See id. The government need not prove that the driver

                                          12
was “drunk” or physically “under the influence” of alcohol. See id. at 742.

       Yet physical indications of intoxication are still relevant in § 191(a)(1) cases.

If, for example, a driver fails a field sobriety test, an officer may be justified in giving

that driver a breath test. See Meininger v. State, 704 So. 2d 1034, 1039 (Ala. 1997);

Babers v. City of Tallassee, 152 F. Supp. 2d 1298, 1306 (M.D. Ala. 2001) (“The

results of the field sobriety tests support a finding of probable cause.”). And whether

the driver is physically “under the influence” is a collateral matter that can reinforce

or undermine breath test results.

       As the Alabama Supreme Court explained in Curren v. State, a defendant

charged with violating § 191(a)(1) “can offer to rebut the . . . evidence that his blood

alcohol content was [0.08 percent] when he was found driving.” 620 So. 2d at 742.5

The defendant may, for example, argue that a breath test is “incorrect since [he] did

not exhibit physical signs of intoxication consistent with having [0.08 percent] blood

alcohol concentration or higher.” Id. at 743 (cleaned up). Or he may show that the

testing device “is inaccurate.” Id. (citation omitted). Or he may show “that he had

not consumed enough alcohol in the relevant time to reach the level indicated by the

chemical test results.” Id. (citation omitted). Simply put, the defendant is not always

stuck with his breath test results — those results are evidence of “the weight of



       5
          When Curren was decided, the legal limit was 0.10 percent. The limit was later reduced
to 0.08 percent. See Act of Aug. 9, 1995, No. 784, § 2, 1995 Ala. Laws 1862, 1864.

                                              13
alcohol in his . . . blood.” Ala. Code § 32-5A-191(a)(1) (emphasis added). If the

results are inaccurate, the defendant might be not guilty.

      At trial, the government conceded that Mr. Abercrombie’s true blood-alcohol

concentration could have been below the legal limit. (Doc. # 46, at 154.) Sergeant

Whitehead testified that Mr. Abercrombie’s blood-alcohol content could have been

0.077 percent. (Doc. # 46, at 138.) The government then used Mr. Abercrombie’s

demeanor (his performance on the field tests) to argue that the breath test results

were accurate. (Doc. # 46, at 160–62.) See State v. Gai, 288 P.3d 164, 169 (Mont.

2012) (affirming a per se DUI conviction despite a margin-of-error defense because

the driver had physical signs of intoxication); State v. Weeks, 634 A.2d 1275, 1277

(Me. 1993) (same).

      But what was good for the goose should have been good for the gander. Given

the margin of error, it was proper for Mr. Abercrombie to argue that the breath test

results were inflated. He could support that argument by showing he “did not exhibit

physical signs of intoxication consistent with having” a 0.08 percent blood-alcohol

content. Curren, 620 So. 2d at 743 (cleaned up). Just as evidence about the field

tests could support the breath test results, evidence about the physical manifestations

of his disabilities could have undermined the breath test results. That is, if purported

“indicia of intoxication” were actually indicia of a disability, it would have been

easier to argue that Mr. Abercrombie should benefit from the margin of error.


                                          14
B.    Because it closely pertained to a relevant collateral matter, Dr. Ghostley’s
      testimony should have been admitted.

      A defendant has “the right to introduce evidence . . . that makes the existence

or non-existence of some collateral matter somewhat more or less likely, where that

collateral matter bears a sufficiently close relationship to an element of the

offense.” Hurn, 368 F.3d at 1364. Although the chain of inferences cannot be “too

long, dubious, or attenuated,” id. at 1366, the right applies with special force “where

the government attempts to use [the] collateral matter as the basis for securing a

conviction,” id. at 1365.

      Given the margin of error in the breath test results, whether Mr. Abercrombie

was physically intoxicated was relevant to the weight of alcohol in his blood. It

tended to make it more or less likely that the breath test results were accurate. And

since the government used this collateral matter to secure a conviction, Mr.

Abercrombie had the right to introduce his own evidence. To see why, consider

United States v. Word, 129 F.3d 1209 (11th Cir. 1997), and United States v.

Lankford, 955 F.2d 1545 (11th Cir. 1992).

      In Word, a defendant named Dawn Dailey was charged with securities fraud.

129 F.3d at 1211. “At trial, the government argued that the jury could infer that

Dailey willfully and knowingly committed fraud because she was romantically

involved with the man responsible for the fraudulent scheme’s creation — Calvin

Word.” Id. The government specifically relied on its romantic-involvement theory

                                          15
in its closing argument. But Dailey was not allowed to present evidence to counter

the government’s argument. Id. at 1212. Instead, the district court barred her from

testifying “that Word physically and emotionally abused her and . . . did not share

much information with her.” Id. The Eleventh Circuit held that excluding testimony

about Dailey’s relationship with Word was reversible error — particularly given the

government’s trial strategy. Id. at 1213 (“Because the government’s strategy made

the romantic relationship significant, that exclusion amounted to an abuse of

discretion and a reversible error.”).

      In Lankford, the district court erred when it excluded the defendant’s qualified

expert. 955 F.2d at 1553. The defendant, a former political candidate, did not report

a check he received during his campaign, and he was charged with willfully filing a

false federal income tax return. Id. at 1547. The defendant testified that he thought

the check was a gift that he did not need to report (that he did not “willfully” violate

the law). Id. at 1551. The government elicited expert testimony that the defendant

should have reported the check. Id. Yet the trial court excluded the defendant’s

expert, who would have testified that the defendant made a reasonable mistake. Id.

The Eleventh Circuit held it was wrong to exclude the defendant’s expert, an error

“compounded” by the fact that the government was allowed to call its expert. Id.

“It is an abuse of discretion,” the appellate court explained, “to exclude the otherwise

admissible opinion of a party’s expert on a critical issue, while allowing the opinion


                                          16
of his adversary’s expert on the same issue.” Id. (citation omitted).

      Just like it was error to exclude evidence in Word and Lankford, it was error

to exclude Dr. Ghostley’s testimony. The government introduced evidence that Mr.

Abercrombie was physically intoxicated. (Doc. # 46, at 71–89.) It introduced that

evidence through Sergeant Whitehead, and it took pains to establish that Sergeant

Whitehead is trained to detect intoxication. (Doc. # 46, at 57–64.) That the evidence

supported a finding of probable cause to test is a given. But the government went

further, using the field tests to argue that Mr. Abercrombie was intoxicated. (Doc.

# 46, at 160–62.)    Dr. Ghostley would have testified that Mr. Abercrombie’s

disabilities can be confused with intoxication, which would have responded to the

government’s evidence and helped undermine the breath test results. That bears a

close, logical relationship to an element of the offense, so it should have been

admitted.

C.    Dr. Ghostley’s testimony also would have put Mr. Abercrombie’s actions
      in a different light.

      A defendant also has the right to “complete the picture” if the selective

presentation of evidence “might color a jury’s assessment of the material facts of the

case.” Hurn, 368 F.3d at 1367. If, for example, the government’s evidence “tends”

to make “entirely legitimate, normal, or accepted acts appear unusual or suspicious,”

the defendant “has the right to introduce additional evidence to dispel this unjustified

taint.” Id. This rule applies to Dr. Ghostley’s testimony. Once again, consider two

                                          17
other cases.

      In United States v. Todd, 108 F.3d 1329 (11th Cir. 1997), a businessman was

charged with embezzling funds from his employees’ pension plan. Id. at 1330. His

defense was that his employees were “compensated and treated so well” that they

authorized him to use pension plan funds to keep the business from going under. Id.

at 1331. The district court excluded evidence that employees wanted the defendant

to save the business, but the government still presented evidence that employees did

not authorize the use of pension plan funds. During rebuttal, the government argued

that “it simply defies logic to think that the employees would authorize this.” Id.

(emphasis omitted). The Eleventh Circuit reversed on appeal. Especially given the

government’s argument on rebuttal, that court reasoned, the defendant should have

been allowed to present evidence about his employees. See id. at 1334.

      In United States v. Sheffield, 992 F.2d 1164, 1166 (11th Cir. 1993), a civilian

who worked on a military base was charged with embezzling government property

by ordering his subordinates to use government time and materials to make fishing

gear. But the defendant was excluded from introducing evidence that the base had

a custom of making fishing gear retirement gifts. Id. at 1167. The Eleventh Circuit

reversed, explaining that evidence of that custom would have put the defendant’s

actions in a different light and would have been relevant to his mental state. See id.

at 1170 (“Without this evidence of the gift making custom, production of fishing


                                         18
lure molds on a [military base] must have seemed to the jury like the oddball project

of a renegade fisherman.”).

      Mr. Abercrombie’s demeanor was relevant information. A law-enforcement

officer testified that Mr. Abercrombie’s demeanor was evidence of intoxication. The

government relied on that during rebuttal. See Todd, 108 F.3d at 1334 (“Perhaps,

the most convincing reason that the evidence is relevant are the comments made by

the government in its rebuttal.”). But though it went to his margin-of-error defense,

Mr. Abercrombie could not put his demeanor in a different light. That was error.

D.    It was an abuse of discretion to exclude Dr. Ghostley’s testimony under
      Rule 403.

      Dr. Ghostley’s testimony was excluded because it would mislead the jury

(Doc. # 46, at 9), an implicit reference to Federal Rule of Evidence 403. See Fed.

R. Evid. 403 (“The court may exclude relevant evidence if its probative value is

substantially outweighed by a danger of one or more of the following: unfair

prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or

needlessly presenting cumulative evidence.”). When it comes to expert testimony,

trial judges must be careful to consider Rule 403. See United States v. Frazier, 387

F.3d 1244, 1263 (11th Cir. 2004) (en banc) (“Simply put, expert testimony may be

assigned talismanic significance in the eyes of lay jurors, and, therefore, the district

courts must take care to weigh the value of such evidence against its potential to

mislead or confuse.”). Trial judges serve a vital gatekeeping function, and a

                                          19
defendant is bound by evidentiary rules. Id. at 1272. For example, a defendant has

no right to introduce unreliable “expert” testimony. Id. at 1271–72.

      At the same time, however, “a district court’s discretion to exclude evidence

under Rule 403 is narrowly circumscribed.” Aycock v. R.J. Reynolds Tobacco Co.,

769 F.3d 1063, 1069 (11th Cir. 2014) (cleaned up). A court may exclude relevant

evidence under Rule 403 only if its probative value is substantially outweighed by

certain dangers. This is a proportionality inquiry, and the balance “should be struck

in favor of admissibility.” United States v. Elkins, 885 F.2d 775, 784 (11th Cir.

1989); see Aycock, 769 F.3d at 1069 (instructing courts to “look at the evidence in a

light most favorable to admission”) (citation omitted). “Rule 403 is an extraordinary

remedy that must be used sparingly because it results in the exclusion of concededly

probative evidence.” United States v. US Infrastructure, Inc., 576 F.3d 1195, 1211

(11th Cir. 2009).

      A decision to exclude relevant evidence under Rule 403 is reviewed for abuse

of discretion, and it is an abuse of discretion to incorrectly or unreasonably apply the

law. Aycock, 769 F.3d at 1069. Based on the record, it was an abuse of discretion

to exclude Dr. Ghostley’s testimony before trial.

      Dr. Ghostley’s testimony was also excluded because the judge believed that

proof of intoxication was irrelevant to proof of a defendant’s blood-alcohol content.

To the contrary, Mr. Abercrombie’s physical demeanor was relevant. Dr. Ghostley


                                          20
was also a key part of Mr. Abercrombie’s defense, and that should have affected the

balance between the probative value of Dr. Ghostley’s testimony and the possibility

of misleading the jury. And the chance that Dr. Ghostley’s testimony would be

“confusing” (Doc. # 46, at 9) did not necessarily mean that possibility substantially

outweighed his testimony’s probative value.

      The government was allowed to introduce evidence about the field tests.

Though Mr. Abercrombie did not challenge whether there was probable cause to

administer a breath test, the government was also allowed to question Sergeant

Whitehead at-length about the field tests. (Doc. # 46, at 68–89.) The government

played a video of the field tests. (Exhibit 1.) It then relied on the field tests (and the

video) in its closing arguments, asking the jury to corroborate the breath test results

based on Mr. Abercrombie’s physical condition. See Word, 129 F.3d at 1211

(stressing that the government’s closing argument relied on evidence the defendant

was not permitted to rebut); Todd, 108 F.3d at 1331 (same). Thus, it was an abuse

of discretion to exclude Dr. Ghostley’s testimony.

E.    The court is not convinced the error was harmless.

      Exclusion of Dr. Ghostley’s testimony does not necessarily mean that Mr.

Abercrombie is entitled to a new trial. If the error was “harmless beyond a

reasonable doubt,” his conviction stands. United States v. Willner, 795 F.3d 1297,

1321 (11th Cir. 2015) (quoting Chapman v. California, 386 U.S. 18, 24 (1967)). But


                                           21
if there is a reasonable doubt about whether the result would have been the same, his

conviction must be vacated. United States v. Hernandez, 141 F.3d 1042, 1050 (11th

Cir. 1998). The government has not made any arguments about harmlessness. And

based on an independent review of the evidence, the court cannot say beyond a

reasonable doubt that the jury would have convicted Mr. Abercrombie even if Dr.

Ghostley had testified.

      Dr. Ghostley’s testimony would have added new, relevant information, and it

could have negated inferences drawn from the field tests. Without evidence of Mr.

Abercrombie’s disabilities, there were only two ways to interpret Mr. Abercrombie’s

failures on the field tests: Either he was drunk, or Sergeant Whitehead incorrectly

administered the tests. Dr. Ghostley’s testimony would have added a third option,

one that set a different baseline for evaluating Mr. Abercrombie’s behavior. It would

have given the jury a reason to believe that Mr. Abercrombie acted the way he did

not because of alcohol, but because of his disabilities. Given that additional reason

to conclude that the breath test results were exaggerated, the jury might have found

that Mr. Abercrombie’s blood-alcohol content was one-thousandth of one percent

below the legal limit.

      The significance of the field tests is underscored by the government’s reliance

on them in its closing argument, reliance that suggests the government thought it had

to shore up its case. See United States v. Edwards, 576 F.2d 1152, 1155 (5th Cir.


                                         22
1978); cf. United States v. Hands, 184 F.3d 1322, 1332 (11th Cir. 1999) (“When

assessing the effect of the evidentiary error upon the case as a whole, we also must

consider the prosecutor’s closing argument.”). And though there might have been

sufficient evidence to convict Mr. Abercrombie, that does not mean the error was

harmless. See United States v. Marshall, 173 F.3d 1312, 1318 & n.15 (11th Cir.

1999). In short, the court cannot say beyond a reasonable doubt that the error was

harmless.

                               V. CONCLUSION

      It is ORDERED that Defendant’s conviction and sentence for driving under

the influence of alcohol is VACATED and that he be given a new trial.

      DONE this 28th day of May, 2019.

                                                   /s/ W. Keith Watkins
                                             UNITED STATES DISTRICT JUDGE




                                        23
